DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed February 22, 2021 to the Nonfinal Rejection made on December 10,2020.
Response to Arguments

4. Applicants arguments with respect to 35 U.S.C. 102(a)(2) as being anticipated by Khan et al. (WO 2013142396 -IDS ) is persuasive. The rejection is herewith withdrawn.
Applicant’s arguments with respect to pre-AIA  35 U.S.C. 103(a) as being obvious over McKittrick et al. ("Iminopyrimidinones: A novel pharmacophore for the development of orally active renin inhibitors." Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 7, 1 April 2015, Pages 1592-1596 -IDS ) in view of Gwaltney et al. (US8133989) are not persuasive. The rejection is herewith maintained. Applicant argues the “Examiner has not provided any reason other than similar pharmacophores as to why any of the compounds in McKittrick et al. should be the lead compound and why such compounds would be useful for the treatment of malaria. The Examiner has not presented any data as to why any of the compounds in McKittrick et al. should be the lead compound and a useful for the treatment of malaria." Applicant is reminded the claims are drawn to a genus of compounds.  Furthermore, the Examiner, points out that the prior art teaches, i.e., the (S)-stereoisomer 10 showed about a 20-fold improvement in renin inhibition compared to 3." Moreover, the Gwaltney et al. teaches structural similarities and general antimalarial properties. The arguments are not persuasive. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d BOB, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Wilder, 563 F.2d 457, 460,195 USPQ 426, 429 (CCPA 1977).  
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKittrick et al. ("Iminopyrimidinones: A novel pharmacophore for the development of orally active renin inhibitors." Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 7, 1 April 2015, Pages 1592-1596 -IDS ) in view of Gwaltney et al. (US8133989).
McKittrick et al. teaches iminopyrimidinones  pharmacophores such as 

    PNG
    media_image1.png
    211
    432
    media_image1.png
    Greyscale

The reference fails to teach the specific compound 

    PNG
    media_image2.png
    289
    665
    media_image2.png
    Greyscale
of the species election and the treatment of malaria.

It would have been obvious to one of ordinary skill in the art at the time of filing to treat malaria with an iminopyrimidinone. The motivation comes from the teaching of Gwaltney et al. that renin inhibitors are useful to treat malaria.  Hence, a skilled artisan would have had reasonable expectation of successfully treating malaria with an iminopyrimidinone.
With respect to the ODP rejections the  Examiner states the prior art teaches a similar compound as the claimed compound.  A structurally similar compound to a parent compound can have similar chemical properties or pharmaceutical activity in common with the parent compound. For example, an analog include, but are not limited to, homologs, i.e., where the analog differs from the parent compound by one or more carbon atoms in series; positional isomers; compounds that differ by interchange of one or more atoms by a different atom, for example, replacement of a carbon atom with an oxygen, sulfur, or nitrogen atom; and compounds that differ in the identity of one or more functional groups, for example, the parent compound differs from its analog by the presence or absence of one or more suitable substituents. Absent evidence to the contrary of unexpected and surprising results, it is Examiner’s contention that analog of Yang is an obvious variant of the claimed invention.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16827776. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications disclose a method of treating a Plasmodium infection or malaria, the method comprising administering to the subject a therapeutically effective amount of Formula i.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/LAYLA SOROUSH/
Art Unit 1627